Exhibit 10.1

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to Employment Agreement (“Addendum”), dated this 28th day of June,
2010, is among The Kansas City Southern Railway Company, a Missouri corporation
(“KCSR”), Kansas City Southern, a Delaware corporation (“KCS”) and Michael R.
Haverty, an individual (“Executive”) (collectively, the “Parties”).

WHEREAS, Executive is currently employed as the Chairman of the Board of
Directors of KCSR and also serves as the Chief Executive Officer and Chairman of
the Board of Directors of KCS;

WHEREAS, Executive, KCSR and KCS previously entered into an Amended and Restated
Employment Agreement executed as of January 1, 2001, an Addendum to Employment
Agreement executed August 19, 2004, an Amendment to Employment Agreement
executed as of January 1, 2005, and an Amendment to the Employment Agreement
executed as of February 12, 2009, and (collectively, the “Agreement”), which set
forth the terms and conditions of Executive’s employment by KCSR; and

WHEREAS, the Parties desire to amend the Agreement for purposes of reassigning
the role of the executive.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained it is agreed by and among KCSR, KCS and Executive that the Agreement
is amended effective August 1, 2010, as follows:

1. Paragraph 1 of the Agreement is hereby deleted in its entirety, and the
following new Paragraph 1 is inserted in lieu thereof:

“1. Employment. Executive shall continue to be employed by KCSR and shall serve
as Executive Chairman of KCS. The Executive Chairman shall serve as Chairman of
the Board of Directors of KCS, and shall be an active employee of KCSR. The
President and Chief Executive Officer (“CEO”) of KCS shall report directly to
the Executive Chairman. The Executive Chairman is responsible for developing
current and long-range strategy, objectives, policies, and procedures for KCS
and for the execution of all KCS Board of Director responsibilities. With the
President and CEO of KCS, the Executive Chairman shall represent KCS to its
stockholders, the financial community, government and the general public. The
Executive Chairman shall also oversee the efforts of the CEO, senior executives
and members of the Board of Directors of KCS to ensure that KCS fulfills its
responsibilities to all stakeholders. Executive hereby accepts such employment
and shall faithfully perform Executive’s duties under this Agreement to the best
of Executive’s ability and Executive shall devote substantially all of
Executive’s working time and efforts to the business and affairs of KCS and
KCSR, and their respective subsidiaries, joint ventures and affiliates
(collectively, the “Affiliates”).”

2. Except as otherwise expressly set forth in this Addendum, the Agreement shall
remain unchanged and in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum to Employment
Agreement as of the date set forth above, but effective as of August 1, 2010.

 

EXECUTIVE    

CHAIRMAN, COMPENSATION AND

ORGANIZATION COMMITTEE OF THE

BOARD OF DIRECTORS OF

KANSAS CITY SOUTHERN

/s/ Michael R. Haverty

      By:  

/s/ Terrence P. Dunn

Michael R. Haverty       Terrence P. Dunn

 

THE KANSAS CITY SOUTHERN

RAILWAY COMPANY

By:  

/s/ John E. Derry

  John E. Derry   Senior Vice President Human Resources

 

2